PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/235,550
Filing Date: 28 Dec 2018
Appellant(s): Zundel et al.



__________________
James M. O’Neill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 18, 2020.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Issue 1	Claims 1 and 8-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner (U.S. Pat # 6,150,708) of record (IDS) in view of Kawakita (U.S. Pub # 2008/0023772) of record (IDS).

(2) Response to Argument
Regarding Applicant’s first argument (Sec. IV.B.1, p. 6 line 8-p. 8 line 5), Applicant argues that the rejection of Claim 1 relies on an incorrect assumption that a person of ordinary skill in the art could form the tungsten plugs (Fig. 11: 30) of Kawakita on both sides of the device (Fig. 4) of Gardner. Applicant notes technical challenges that arise from forming elements on both sides of a substrate that are distinct from forming the same element on only one side of a substrate. These challenges include protecting elements on the first side of the substrate while subsequently forming elements on the second side of the substrate, or handling of the wafer during simultaneous formation on both sides. Applicant argues that the lack of evidentiary support in the rejection for the method of forming trenches on both sides of a substrate invalidates the rejection, and that evidentiary support cited in the Advisory Action (PTO-303) mailed on October 8, 2020 warrants withdrawal of finality of the rejection.
Examiner respectfully submits that the claims in question are drawn to a device, and therefore the references cited in the rejection are directed to the device elements that, in 
	Examiner further submits that the evidentiary support provided in the Advisory Action mailed on October 8, 2020 does not change the grounds of the rejection, and was merely provided in order to illustrate that Applicant’s arguments filed on September 24, 2020 did not reflect the knowledge of one of ordinary skill in the art.
	Regarding Applicant’s second argument (Sec. IV.B.2, p. 8 line 6-p. 9 line 3), Applicant argues that the modification of Gardner in view of the teachings of Kawakita does not constitute the duplication of parts within the scope of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Applicant argues that the modification of Gardner combines the trenches of Kawakita with the circuit devices of Gardner, and therefore the question of obviousness hinges on whether it would be obvious to provide a new element to the Gardner reference, not whether to duplicate an existing element.
	Examiner respectfully submits that the “duplication of parts” is referenced in the rejection of Claim 1 with regard to the device of Gardner as modified by Kawakita. As noted in Applicant’s first argument, Kawakita teaches the forming of tungsten plugs (Fig. 11: 30) in trenches as contacts to a transistor on a single side of a substrate. In rejecting Claim 1, Examiner stated that both PMOS transistors of Gardner, so that both PMOS transistors may gain the advantage of an improved on-current. Since the additional set of tungsten plugs connecting to the second PMOS transistor perform the same function and have the same structure as the first set of tungsten plugs, the second set constitutes a duplication of parts consistent with In re Harza.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892 

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.